DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. 
Independent claims 1, 3, 5, each disclose a method of attaching a metal ornament onto a leather product including, inter alia, forming an attaching groove in the leather material, placing a stiffener plate on the rear surface of the leather with an adhesive, attaching the metal sticker and the stiffening plate to the leather though thermal bonding, wherein the metal sticker is formed in a multi-step process. 
KR10-1233011 (cited in 7/16/2019 IDS) discloses a method of using a laser to create an attaching groove in the leather material, and thermal bonding a decoration to the leather. The reference does not disclose a stiffening plate or the multistep process of forming the metal sticker as recited in the claims.
KR20140146895 (cited in 9/8/2020 IDS) discloses a multistep process of forming a metal sticker, however the reference does not disclose the claimed process as it fails to disclose several steps as well as discloses plating different material layers. 
Claims 1, 3, and 5 are allowable as the prior art does not disclose the combination of each and every element as required by the claims. Claims 2, 4 and 6 depend from an allowable base claim, incorporate the allowable subject matter though dependency, and are allowable for the same reasons as the base claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
May 20, 2021